Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159093(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SAMUEL JEROME,                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                    SC: 159093                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 335328
                                                                    Oakland CC: 2015-148401-CZ
  MICHAEL CRUM and CITY OF BERKLEY,
             Defendants-Appellees.
  _______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before January 3, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 27, 2019

                                                                               Clerk